Citation Nr: 1622350	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a genitourinary disorder, claimed as benign neoplasms, to include as due to an undiagnosed illness.  

3.  Entitlement to a compensable initial rating for dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1978 to June 1981, and from February 1991 to May 1991.  He also had unconfirmed periods of active duty for training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and December 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut.  

In January 2015, the Veteran testified via videoconference before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left knee disorder and a kidney disorder, as well as a compensable initial rating for a skin disorder.  In the November 2014 statement of the case, the listed evidence included VA treatment records from the Connecticut VA Healthcare System dated between November 2012 and October 2014.  Review of the electronic claims file as presented to the Board does not indicate such records have been associated therein, however.  Remand is therefore necessary to obtain this pertinent evidence and have it associated with the claims file.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records potentially pertinent to a pending claim.  See 38 U.S.C.A. § 5103A.  

Also, a VA treatment summary indicates the Veteran was hospitalized at a VA medical facility in March 2015 for treatment of a kidney mass.  As only the date of admission and no other information was provided regarding this relevant treatment, a remand is necessary in order for VA to obtain the complete medical records associated with this hospitalization.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the Connecticut VA Healthcare System, as well as any VA facilities at which the Veteran has received treatment since service separation.  If no such records are available, that fact must be noted for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

